Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is responsive to communications received 3/27/2020.
Claims 1-20 are pending.

Priority
The present application is a continuation of application 15714217 now US Patent 10657071, filed in 9/25/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/14.2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being anticipated by claims 1-20 of U.S. Patent No10657071, hereinafter ‘071. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are anticipated by claims of the patent as follows:
Claim 1 is anticipated by claim 2 of ‘071, all limitations in claim 1 of the present application are taught by claim 2, the claimed VM corresponding to the agent in ‘071..
Claims 2-3 are anticipated by claim 6 of ‘071 (the verifying of the integrity of the entry in ‘071 allows to determine the entry is generated by the VM or agent).
Claim 4 is anticipated by claim 2 of ‘071.
Claim 5 is anticipated by claim 9 of ‘071.
Claim 6 is anticipated by claim 10 of ‘071.
Claim 7 is anticipated by claim 6 of ‘071 (see cl 2 above).
Claim 8 is anticipated by claim 11 of ‘071.
Claims 9-10 are anticipated by claim 6 of ‘071 (see cl 2 above).
Claim 11 is anticipated by claim 13 of ‘071.
Claims 12-13 are anticipated by claim 15 of ‘071.
Claim 14 is anticipated by claim 12 of ‘071.
Claim 15 is anticipated by claim 14 of ‘071.
Claim 16 is anticipated by claim 13 of ‘071.
Claim 17 is anticipated by claim 10 and 6 of ‘071.
Claim 18 is anticipated by claim 16 of ‘071.
Claims 19-20 are anticipated by claim 6 of ‘071.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
O’Connor et al 20100257351 disclose a multi-tenant database storing encrypted data from users; metadata is stored in database to locate and identify the stored data, the metadata including a key location with an address to a memory location i.e URL; use the request to access the key used to decrypt the encrypted data.
Xiao et al 9384227 disclose a table partitioned for different clients, receiving R/W requests directed to the table, the requests including a key for accessing an item.
Blixt et al 10198496 disclose a multi tenant database , each user associated with a database portion, and a tag, a  key value used to lookup the tag info and another key value to lookup the content stored in a corresponding database portion.
Atta et al 20180091484 disclose a database storing encrypted data , return entry responsive to a request, and adds a signature to response.
Jan et al 20160205180 disclose a multi tenant database, each user or tenant area in the database includes user profile; a user signs data for authentication, encrypt a ticket with his private key, for verification by the server.
Lehnhardt et al 20140237230 disclose users each storing data in a database, with key mapped to key identifier stored tin user space such that only the user can decrypt the data with the key corresponding to key id; receive request with key id, return set of encrypted data, for user to decrypt; data stored in database includes also signature for encrypted data or for key id.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138.  The examiner can normally be reached on Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL G COLIN can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.